Franklin App. No. 01AP-1043, 2002-Ohio-3236. This cause is pending before the court as an appeal from the Court of Appeals for Franklin County. On November 7, 2002, this court issued an order granting the applications for dismissal of the appeals of appellants/cross-appellees CBS Personnel Services and the Industrial Commission of Ohio. Whereas the cross-appeal of appellee/eross-appellant Michael Walters remains pending,
IT IS ORDERED by the court, sua sponte, that appellee/eross-appellant Michael Walters shall proceed as appellant herein, and appellants/cross-appellees CBS Personnel Services and the Industrial Commission of Ohio shall proceed as appellees herein.
IT IS FURTHER ORDERED by the court, sua sponte, that appellant Michael Walters shall file a merit brief within forty days of the date of this entry and the parties shall otherwise proceed in accordance with S.Ct.Prac.R. VI.